Citation Nr: 1610699	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-30 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1. Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure or as secondary to service-connected disabilities, including radiculopathy. 

2. Entitlement to a separate rating for a neurologic abnormality of the lower extremities associated with service-connected chronic lumbosacral strain with degenerative joint disease and radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to March 1957, November 1958 to May 1974, and March 1977 to November 1979.  He died in May 2015, during the pendency of this appeal.  His surviving spouse has been substituted as the appellant pursuant to an Order of the U.S. Court of Appeals for Veterans Claims (Court), issued in August 2015.  See 38 U.S.C.A.§ 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2015).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The service connection claim for peripheral neuropathy was remanded by the Board in July 2013 for further development.  The Board denied the claim in a December 2013 decision.  In a March 2015 memorandum decision, the Court vacated the Board's decision, and remanded the matter for further action.  

In its March 2015 memorandum decision, the Court instructed the Board to address whether a claim for an increased rating for the Veteran's service-connected chronic lumbosacral strain with degenerative joint disease and radiculopathy (low back disability) was reasonably raised by the record.  The Board finds that an increased rating claim has not been raised, as will be explained shortly.  However, as there is evidence suggesting that the Veteran's peripheral neuropathy symptoms may have been due in part to his service-connected radiculopathy, the Board has clarified the issues on appeal as reflected on the cover sheet to include whether service connection is warranted for additional symptomatology caused or aggravated by the radiculopathy, and whether a separate rating is warranted for a neurologic abnormality associated with the Veteran's service-connected low back disability.  See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995); see also 38 C.F.R. § 4.71a (2015) (General Rating Formula For Diseases and Injuries of the Spine, NOTE 1).  

In this regard, in a September 2013 VA medical opinion, which was obtained in connection with this claim, the examiner observed that the Veteran's peripheral neuropathy symptoms may be attributable to possible bilateral S1 radiculopathy, along with two other conditions, but that it "was not possible to separate the symptom contributions of these three diagnoses, as they are superimposed."  It was based on this opinion that the Court instructed the Board to address whether a claim for an increased rating had been raised.  In the August 2011 rating decision from which this appeal stems, the RO denied a higher rating for the Veteran's low back disability as well as service connection for peripheral neuropathy, among other claims, all stemming from an April 2011 informal claim submitted by the Veteran.  The Veteran did not perfect an appeal of the denial of an increased rating for his low back disability, and did not subsequently argue that his low back disability had worsened in severity.  Moreover, the September 2013 opinion does not indicate that there was worsening of the Veteran's low back disability. 

Nevertheless, to the extent the Veteran's peripheral neuropathy symptoms may also be attributed to his service-connected low back disability and radiculopathy, service connection would be warranted, and a separate evaluation assigned based on such symptoms under the General Rating Formula For Diseases and Injuries of the Spine, NOTE 1, which provides that associated neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  The Board has thus added for appellate consideration the issue of whether a separate rating is warranted for any peripheral neuropathy symptoms as a neurologic abnormality associated with the service-connected low back disability with radiculopathy, as this issue is also raised by the September 2013 opinion, and is within the scope of the Veteran's April 2011 claim for peripheral neuropathy or another neurological condition.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues on appeal must be remanded for further development to ensure they are afforded every due consideration, and to aid the Board in making an informed decision. 

In its March 2015 memorandum decision, the Court found that August 2013 and September 2013 VA medical opinions impermissibly "rested their conclusions on the fact" that in reports issued by the National Academy of Sciences (NAS) to the Secretary of VA for the purpose of determining whether a presumption of service connection is warranted for peripheral neuropathy based on herbicide exposure, NAS found "inadequate or insufficient evidence of an association between the chemicals of interest and delayed or persistent peripheral neuropathy."  See "Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010," 77 Fed. Reg. 47,924, 47,927 (Aug. 10, 2012).  The Court found that these opinions contravened its precedential decision in Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009), which held that while NAS's reports inform the Secretary's decision as to whether a disease should be added to the presumptive list, they may not be relied on in themselves to find against a direct relationship between herbicide exposure and a given disease merely because the statistical analysis does not support presumptive service connection.  The Court stated in Polovick that an opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, among other potentially relevant considerations such as whether there are other risk factors that might be the cause of the claimant's disease or whether it manifested in an unusual manner.  Id.  Thus, in its March 2015 decision, the Court found that because the VA opinions relied on NAS's findings in its reports to the Secretary, they were not adequate under Polovick. 

Accordingly, a new VA opinion is warranted that provides an adequate rationale in conformance with Polovick.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Further, the AOJ must adjudicate the issue of whether a separate rating is warranted for peripheral neuropathy symptoms to the extent they are associated with service-connected lumbosacral strain with degenerative joint disease and radiculopathy, as found in the September 2013 VA medical opinion.  Of course, this determination will be impacted by whether service connection is granted for peripheral neuropathy based on herbicide exposure or on any other basis.  

Finally, a notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) should be sent to the appellant informing her of the requirements for substantiating a service connection claim on both a direct and secondary basis, including how VA determines the degree of disability, and the respective responsibilities of the appellant and VA for obtaining evidence in support of the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the appellant a VCAA (section 5103(a)) notice letter informing her of the requirements for substantiating a service connection claim on both a direct and secondary basis, including how VA determines the degree of disability, and the respective responsibilities of the appellant and VA for obtaining evidence in support of the claim.  

2. Add to the file any outstanding VA treatment records from the VA Salt Lake City Health Care System dated since July 2012.

3. Then, obtain a supplemental opinion from the VA examiner who issued the September 2013 VA medical opinion.  If an opinion cannot be obtained from that examiner within a reasonable time frame, the opinion may be furnished by a different medical professional.  The entire claims file must be made available to the examiner for review. 

The examiner must provide an opinion as to the likelihood that the Veteran's peripheral neuropathy was directly related to in-service Agent Orange (herbicide) exposure.  

In rendering the opinion, the examiner may not rely solely on the fact that the Veteran's peripheral neuropathy may not be on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and herbicide exposure.  Rather, the opinion must explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address any other considerations that the examiner finds relevant, such as whether there are other risk factors for the development of the Veteran's peripheral neuropathy or whether it manifested in an unusual manner, among any other factors deemed pertinent.  

A complete explanation must be provided.  

4. If the above examiner finds that the Veteran's peripheral neuropathy was not related to herbicide exposure, then the VA examiner must provide an opinion addressing the extent to which the Veteran's peripheral neuropathy symptoms were attributable to his service-connected lumbosacral strain with degenerative joint disease and radiculopathy (see September 2013 VA opinion).  If the examiner is not able to render such an opinion without resort to mere speculation, a complete explanation must be provided which discusses, among other things, whether there is missing information that would aid in making a more definitive determination, or whether a non-speculative determination simply cannot be made within the limits of current medical knowledge. 

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA medical opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

6. Finally, after completing any other development that may be indicated, readjudicate the issues on the merits, including whether a separate rating is warranted for peripheral neuropathy as a neurologic abnormality associated with service-connected chronic lumbosacral strain with degenerative joint disease and radiculopathy (unless direct service connection for peripheral neuropathy is otherwise granted).  If the benefits sought are not granted, the appellant and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




